DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of method steps including but not limited to:
A method of powder compaction in an ammunition cartridge comprising the steps of:
providing a powder compaction device comprising a loading platform positioned above a lower platform;
a drive motor connected to the loading platform;
a compaction rod operably extending from the drive motor through the loading platform, particularly, wherein the compaction rod comprises a metering region adjacent to a loading region extending to a compaction end;
a first funnel-shaped device positioned below the loading platform, wherein the first funnel-shaped device comprises a first funnel shaped area extending to a first funnel aperture, particularly, wherein the first funnel aperture aligns to allow the metering region of the compaction rod to pass through the first funnel aperture;
an ammunition cartridge fixture positioned below the first funnel-shaped device, particularly, wherein the ammunition cartridge fixture comprises a second funnel-shaped area extending to a second funnel aperture that connects to an ammunition cartridge shaped void adapted to receive an ammunition cartridge, wherein the second funnel aperture aligns with the 
particularly, a one or more metering reliefs positioned in the metering region of the compaction rod, wherein each of the one or more reliefs has a powder metering volume;
a powder reservoir comprising a powder housing connected to a powder gate operably connected to a transport conduit in communication with the first funnel-shaped area to transport a powder from the powder housing to the first funnel-shaped area;
particularly, a compaction controller in communication with the drive motor and one or more first sensors to control the vertical movement of the compaction rod and to control the force applied to the compaction rod end whereby controlling the compaction of the powder at the compaction end;
particularly, a powder metering controller in communication with the powder gate and one or more second sensors to control the amount of the powder delivered to the first funnel- shaped area; and
particularly, a loading controller in communication with the drive motor to control the vertical movement of the metering region of the compaction rod, wherein the loading controller positions the metering region and the one or more metering reliefs above the first funnel aperture to allow the powder into the one or more metering reliefs to load the powder, wherein the loading controller releases the powder by moving the metering region and the one or more metering reliefs through the first funnel aperture to allow the powder to release from the one or more metering reliefs and into the second funnel-shaped area of the ammunition cartridge fixture and through the second funnel aperture;
positioning an ammunition cartridge in the ammunition cartridge shaped void;

releasing a first powder load into the first funnel shaped area;
filling the one or more reliefs with the powder;
moving the metering region through the first funnel aperture to release the powder from the one or more reliefs into the second funnel-shaped area;
allowing the powder to pass through the second funnel aperture into the ammunition cartridge;
particularly, moving the compaction end into the ammunition cartridge to compress the powder;
particularly, compressing the powder with the compaction end;

particularly, removing the compaction end from the ammunition cartridge and the second funnel aperture; and
removing the ammunition cartridge in the ammunition cartridge shaped void.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
11-Mar-22